Name: 81/428/EEC: Commission Decision of 20 May 1981 establishing a Committee on Commerce and Distribution
 Type: Decision
 Subject Matter: European Union law;  distributive trades;  EU institutions and European civil service;  trade policy
 Date Published: 1981-06-23

 Avis juridique important|31981D042881/428/EEC: Commission Decision of 20 May 1981 establishing a Committee on Commerce and Distribution Official Journal L 165 , 23/06/1981 P. 0024 - 0025 Finnish special edition: Chapter 15 Volume 3 P. 0117 Spanish special edition: Chapter 13 Volume 11 P. 0201 Swedish special edition: Chapter 15 Volume 3 P. 0117 Portuguese special edition Chapter 13 Volume 11 P. 0201 COMMISSION DECISION of 20 May 1981 establishing a Committee on Commerce and Distribution (81/428/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the constant improvement of working and living conditions and harmonious economic development are objectives of the European Economic Community; Whereas Article 2 of the Treaty defines the Community's aim as "to promote throughout the Community a harmonious development of economic activities, a continuous and balanced expansion, an increase in stability, an accelerated raising of the standard of living and closer relations between the States belonging to it"; Whereas the establishment of close and permanent links with trade interests may help further these aims ; whereas the best way of establishing these links is to set up a Committee on Commerce and Distribution attached to the Commission, on which these organizations are represented; Whereas persons with extensive knowledge of commerce and distribution should be represented on the Committee; Whereas, since its inception in 1978 for an experimental period of three years, the Committee on Commerce and Distribution has produced beneficial results for the Commission's departments, HAS ADOPTED THIS DECISION: Article 1 The Commission hereby establishes a Committee on Commerce and Distribution, hereinafter referred to as "the Committee". The Committee shall be composed of representatives of European and national trade organizations and other prominent persons with special knowledge of commerce and distribution who shall all be heads or managers of undertakings. Article 2 The Committee shall provide the Commission, at its request, with opinions on all matters relating to commerce and distribution in the Community and on the repercussions which the Commissions's activities in other sectors have on commerce. Article 3 The Committee shall be composed of 42 members. 22 seats shall be allocated to persons with special knowledge of commerce and distribution representing the organizations of the various forms of trading at Community level, or at national level if such representation does not exist in all Member States. Two seats per Member State shall be allocated to national professional organizations most representative of commerce in that Member State. One observer seat shall be allocated to UNICE and one to the Permanent Conference of Chambers of Commerce and Industry. Article 4 The members of the Committee shall be appointed by the Commission. The organizations referred to in the third paragraph of Article 3 shall submit to the Commission a list comprising twice as many names as there are seats to be filled. Each organization representing the various forms of trading referred to in the second paragraph of Article 3 shall propose to the Commission at least two candidates for the category of persons with special knowledge of the distributive trades. 11 of the 22 persons appointed by the Commission shall be chosen from among these candidates. Article 5 The term of office of a member of the Committee shall be two years and shall be renewable. After expiry of the two-year period, Committee members shall remain in office until they have been replaced or until their appointments have been renewed. A member's appointment shall be terminated before the expiry of the two-year period if the member resigns, ceases to belong to the organization which he represents, or dies. Also, a member's appointment may be terminated if the organization which nominated him as a candidate requests that he be replaced. He shall be replaced for the remainder of his term of office in accordance with the procedure laid down in Article 4. Members shall not be remunerated for their services. Article 6 The list of members shall be published by the Commission in the Official Journal of the European Communities for information purposes. Article 7 The Committee shall elect from among its own members a steering committee consisting of ten members taking account of the desirability of having one member from each Member State of the Community. The steering committee shall prepare the Committee's meetings with the assistance of the departments of the Commission. Article 8 The Commission may invite any person with special knowledge of any particular item on the agenda to participate in the Committee's work in an expert capacity. Experts shall participate only in the discussion of items for which their attendance is requested. Article 9 The Committee may set up working parties. Article 10 Meetings of the Committee shall be convened by the Commission and the Committee shall meet at the place where the Commission has its seat. It shall meet not less than twice a year. Representatives of the relevant Commission departments shall take part in the meetings of the Committee, its steering committee and working parties. A representative of the Commission shall take the chair at meetings of the Committee's steering committee and working parties. Article 11 When seeking the opinion of the Committee, the Commission may set a date by which the opinion shall be given. Article 12 Without prejudice to Article 214 of the Treaty, if the Commission informs the members of the Committee or of its working parties that an opinion requested or a question raised involves confidential matters, they shall be under an obligation not to disclose information which comes to them through the work of the Committee or of its working parties. In such cases, only the members of the Committee and representatives of Commission departments shall be present at meetings. Article 13 This Decision shall enter into force on 20 May 1981. Done at Brussels, 20 May 1981. For the Commission Karl-Heinz NARJES Member of the Commission